Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lenny Jiang on 06/30/2022.

The application has been amended as follows: 
An automatic lay-up device for laying up a long sheet-shaped thermosetting prepreg on a layer surface by moving a lay-up head, in a lay-up direction, in a state of the thermosetting prepreg being pressed against the layer surface by a pressing member, the lay-up head including a raw-cloth roller around which the thermosetting prepreg is wound, a cutting device that cuts the thermosetting prepreg drawn from the raw-cloth roller at a cutting angle forming an angle with respect to a longitudinal direction thereof and forming an acute angle with respect to a width direction thereof, a pressing device including the pressing member configured to press the thermosetting prepreg against the layer surface, and a pressing driving mechanism configured to move the pressing member in a vertical direction, the automatic lay-up device comprising:
a driving mechanism provided in the lay-up head for moving the pressing device in a direction parallel to the width direction; and
a drive controller that controls driving of the driving mechanism to start moving the pressing device when a cutting end of the thermosetting prepreg reaches a position of the pressing member.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to overcome the applied prior art of references. The cited prior art of references alone or in combination fails to discloses or provide any motivation of “…a cutting angle forming an angle with respect to a longitudinal direction thereof and forming an acute angle with respect to a width direction thereof…” The benefit of doing so would have been to provide an automatic lay-up device capable of preventing poor quality of the fiber reinforced composite material to be produced by pressing the portion on the rear end side of the prepreg piece against the layer surface without pressing the portion on the front end side of the prepreg sheet. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claim 1 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746